Citation Nr: 0327784	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  98-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to an increased rating for back disability, 
currently evaluated as 60 percent disabling.  

2.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities 
(TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a October 1992 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a rating in excess of 20 
percent for the veteran's low back disorder.  The rating was 
increased to 60 percent by rating decision of the RO, dated 
in September 1996.  At that time, the RO indicated that this 
constituted a total grant of benefits sought by the veteran 
on appeal.  However, the veteran has not withdrawn his appeal 
and Board retains jurisdiction of the issue.  AB v. Brown, 6 
Vet. App. 35 (1993).  This appeal is also taken from a 
January 1998 rating decision that denied entitlement to a 
total rating by reason of individual unemployability due to 
service connected disabilities.  

The case was remanded by the Board in April 2000.  


FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted law the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well- grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating actions, and 
were provided a Statement of the Case for the issues. In 
addition, he was provided with a Supplemental Statement of 
the Case in August 2002 that included the provisions of the 
VCAA.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The veteran has been afforded a VA examination during the 
course of this claim and received a hearing before the RO.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It 
appears that there is no additional evidence that could or 
should be obtained, regardless of which party would 
responsible for submitting the evidence.  As such, more 
specific notice is not indicated.

An examination was conducted by VA in March 1994.  At that 
time, the veteran complained of low back pain that radiated 
to the posterior aspect of both legs and was associated with 
cramps and numbness.  He also had referred pain in both legs, 
with radiation to the feet and back.  He stated that his 
right thigh was thinner than his left.  A CT scan of the 
lumbosacral spine that was performed in 1990 reportedly 
showed degenerative changes and diffuse posterior to the left 
bulging disc L4-L5 and also diffuse posterior bulging dic 
circumferentially of L5-S1 without evidence of herniation or 
spinal canal stenosis.  



ORDER





	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

